Dove, J. Claimant, Wanda Rozmarek, is seeking recovery of $500.00, which was deposited with the office of the Secretary of State pursuant to the Motor Vehicle Law (1961 Ill. Rev. Stats., Chap. 95%, Sec. 7-503) on December 27, 1962. The requirement of deposit arose out of an automobile accident, which involved a vehicle driven by claimant. Claimant is also requesting $175.00 for attorney’s fees. The Departmental Report shows that claimant received a receipt from the Safety Responsibility Division of the office of the Secretary of State, dated December 27,1962; that, on July 6, 1966, claimant received another letter from the office of the Secretary of State, Safety Responsibility Section, advising her that the above deposit had been on file with the office of the Secretary of State for over three years; and further advising claimant that, unless a claim was filed within thirty days, the deposit would be transferred to the General Revenue Fund, as provided by statute. No claim was filed, and the security deposit was thereafter transferred to the General Revenue Fund. The parties have stipulated that the facts appearing in the Departmental Report are true and undisputed. Sec. 7-503, Chap. 95½, Ill. Rev. Stats., provides that any person having a legal claim against such deposit may enforce it by appropriate proceedings in the Court of Claims. The Court is of the opinion that claimant is justly entitled to a refund. It is not the policy of this Court to allow attorney’s fees unless specifically authorized by statute. An award is accordingly made by this Court to claimant, Wanda Rozmarek, in the amount of $500.00.